                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                           DOCKET NO: 1:18-cv-00175-MOC-WCM


RONALD WAYNE SPANN,                                )
                                                   )
                     Plaintiff,                    )
                                                   )
              vs.                                  )                    ORDER
                                                   )
FRANK PERRY, et al.,                               )
                                                   )
                     Defendants.                   )


       THIS MATTER is before the Court on Plaintiff Ronald Spann’s Motion to

Reconsider Appointing Counsel (Doc. No. 35), and on review of a Memorandum and

Recommendation (Doc. No. 34), which addressed Defendant Robert Uhren, Jr.’s Motion

to Dismiss (Doc. No. 24). In the Memorandum and Recommendation, Magistrate Judge

Metcalf advised the parties of the right to file objections within 14 days, in accordance with

28 U.S.C. § 636(b)(1)(c). An objection was filed within the time allowed. Having

reviewed the motions and objection, the Court enters the following Order.

       Plaintiff is incarcerated at Mountain View Correctional Institution in Spruce Pine,

North Carolina. In April 2017, Plaintiff commenced a prior action by filing a complaint

against various defendants, including Defendant Uhren. During that action, Plaintiff was

represented by counsel.      In March 2018, this Court dismissed that action without

prejudice, permitting Plaintiff to refile his action within one year.

       In June 2018, Plaintiff commenced this action by filing a pro se complaint, again

asserting claims against various defendants, including Defendant Uhren. (Doc. No. 1).

                                                  1
Plaintiff filed a Motion to Appoint Counsel at that time, and he has since filed three

additional motions requesting appointment of counsel. (Doc. Nos. 2, 7, 12, 28). All four

motions were denied, the most recent of which this Court denied in October 2018. (Doc.

No. 29). Plaintiff now asks the Court to reconsider “due to [his] Organic Mental Disorder

. . . described by the medical record.” (Doc. No. 35).

       The Court has reconsidered the motions but again finds that Plaintiff has failed to

demonstrate exceptional circumstances warranting the appointment of counsel. Despite

Plaintiff’s protestations of mental disability, the undersigned observed him in prior

proceedings and was “impressed with [his] intelligence, his high degree of engagement in

the in-court proceedings, and his ability to communicate his position to the Court.” (Doc.

No. 29 at 3). Again, Plaintiff’s claims are “not overly complex,” so the Court is convinced

he will be able to adequately represent himself in these proceedings. (Id. at 2).

       As to Defendant’s Motion to Dismiss, the magistrate judge issued a Memorandum

and Recommendation advising the Court to dismiss Plaintiff’s official capacity claims

against Defendant and Plaintiff’s individual capacity claim against Defendant for medical

malpractice, but to otherwise deny dismissal. (Doc. No. 34). The magistrate judge

recommended dismissing the malpractice claim because Plaintiff failed “to submit an

expert certification as required under Rule 9(j) of the North Carolina Rules of Civil

Procedure.” (Id. at 15). Plaintiff objected, summarily contending the “malpractice claim

does directly assert a claim of negligence against the Defendant.” (Doc. No. 35).

       The Federal Magistrates Act of 1979, as amended, provides that “a district court

shall make a de novo determination of those portions of the report or specific proposed

                                                2
findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); United

States v. De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019); Camby v. Davis, 718 F.2d

198, 200 (4th Cir. 1983). However, “when objections to strictly legal issues are raised

and no factual issues are challenged, de novo review of the record may be dispensed with.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Similarly, de novo review is not

required “when a party makes general or conclusory objections that do not direct the Court

to a specific error in the magistrate judge’s proposed findings and recommendations.” Id.

Moreover, “the statute does not on its face require any review at all . . . of any issue that is

not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

       Because Plaintiff’s sole objection is strictly legal and conclusory, the Magistrate’s

Act does not require the Court to conduct de novo review. Still, the undersigned as district

judge is ultimately responsible for the final decision in this case. As such, the Court has

reviewed the magistrate judge’s decision and has determined that it is consistent with

current law. As such, the Court will fully affirm the Memorandum and Recommendation

and grant relief in accordance therewith.




                                                   3
                                        ORDER

IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Reconsider

Appointing Counsel (Doc. No. 35) is DENIED, Plaintiff’s Objection (Id.) is

OVERRULED, the Memorandum and Recommendation (Doc. No. 34) is

AFFIRMED, and Defendant’s Motion to Dismiss (Doc. No. 24) is GRANTED

IN PART and DENIED IN PART.


                              Signed:    October 18, 2019
                            2019




                                           4
